Wagner, Judge,
delivered the opinion of the court.
It is deemed unnecessary to notice all the questions that have been raised by counsel, as the determination of one point is decisive of the case. Among other things, the petition alleges that at the October term, 1863, of the Linn County Circuit Court, the defendant Brown recovered judgment against the plaintiff for the sum of $105 for his debt and damages, and $39.15 for his costs; and that the plaintiff here, defendant in said suit, took an appeal from the judgment of the Circuit Court to the Supreme Court; and that the Supreme Court, at the February term thereof, 1866, reversed said judgment and declared the same null and void; that the defendant Brown employed and retained defendant Lander as his attorney and counselor to aid and assist him in the conduct and management of the said cause, and the issuing of execution on said judgment; that on the 14th day of February, 1865, the defendant Lander, in his capacity of attorney and counselor for the defendant Brown, had an execution issued on said judgment by *297the clerk of the Circuit Court of Linn county, returnable to the April term, 1865, of the Circuit Court; that the execution was on the same day delivered to the sheriff; and that,' on the same day, the sheriff, under the authority and by direction of Lander, pretended to levy execution on eleven thousand four hundred and eighty acres of land belonging to plaintiff, lying in the said county of Linn, which land was of the value of $114,800, and had the same advertised and sold on the 10th day of April, 1865, at which sale Lander became the purchaser of all of said lands for the sum of $35.60, and received a sheriff’s deed therefor.
The petition avers a readiness on the part of the plaintiff to pay Lander all the money he expended for said lands, together with costs, and asks that the deed may be set aside and for naught held and esteemed.
There was a general demurrer to the petition, which was sustained in the Circuit Court, and this action was approved in the District Court.
It will not be necessary to decide, in this case, whether the gross inadequacy exhibited by the facts set forth in the petition would, if disconnected and alone, be sufficient to entitle the plaintiff to relief. It may be stated, as a general proposition, that inadequacy of consideration is not of itself a distinct principle of relief in equity. Nevertheless, where the transaction discloses such unconscionableness as shocks the moral sense and outrages the conscience, courts will interfere to promote the pnds of justice and defeat the machinations of fraud.
The very fact that upwards of eleven thousand acres of valuable land in one of the best counties in the State was levied on to satisfy an execution of less than-one hundred and fifty dollars, is suggestive of the most flagrant abuse of legal process.
But when the judgment in the caise of Brown v. The Hannibal & St. Joseph R.R. Co. (37 Mo. 298) was reversed in this court, all of the proceedings had in pursuance of that judgment were vacated, and the defendant was entitled to be restored to ths condition in which it stood previous to the judgment, and to restitution of everything that it had lost and which remained in the hands of the adverse party, his agents, attorneys, or privies. *298(Gott v. Powell, 41 Mo. 416.) Lander was the attorney who gave direction to the whole matter; he was cognizant of all the facts, and is therefore chargeable in the same manner as Brown himself.
The judgment must therefore be reversed > and the cause remanded.
The other judges concur.